                                          Case 4:19-cv-04692-HSG Document 16 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARMIK A. HOVSEPIAN,                              Case No. 19-cv-04692-HSG
                                   8                    Petitioner,                       JUDGMENT
                                   9             v.

                                  10     JOSIE GASTELO,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          The Clerk of the Court shall enter judgment in favor of respondent and against petitioner,
                                  14   and close the case.
                                  15          IT IS SO ORDERED AND ADJUDGED.
                                  16   Dated: July 8, 2020
                                  17                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
